 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll Brand Printing Corporation and New York Print-ing Pressmen and Offset Workers Union, Local 51,International Printing Pressmen and AssistantsUnion of North America, AFL-CIO. Case 29-CA4902May 17, 1978DECISION AND ORDERBY MEtMBI RS JENKINS. MURPIIY, AND TRUESI)AI IOn October 4, 1977, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions ' and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and brief and has decided to affirm the rul-ings, findings.? and conclusions and to adopt hisrecommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, AllBrand Printing Corporation, Selden, Long Island,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified.' Respondent contends that the Administratire l.avw Judge's Interpreta-tion of the evidence a nd his credibilil. findings show ed bias and preludiceagainst it. Upon icreful examinlation of the Administrative l.aw JIidge'sI)ecislon and the entire record, we are satisfied thlt its contentions in thisreg.lrd ;re without merintt- he Respondent has excepted to certain credibililty findings made hi theAdminlstrative .;iaw Judge It is the Board's well established policy not toosverrultc In Adiministrltire L.;aw Judge's resolutions with respect to credtbllih-ty unless the clear preponderance of all of the releant evidence con:irceus Ihat the resolutitons are incorrect. Standlrd Drt Wiall Prod'tll i, 1a. 91NLRB 544 (1950). efd. I88 F.2d 362 (C A. 3. 1951). We hasve carefullexamined the record ind find no bhasis for resersing his findings.I Although the specific conduct which precipitated the 8(a)(5) charge oc-curred on Oclober 9, 1975. we agree with the Administrative lI.w Judges'conclusion thul, in the circumstances here. Respondent has unlawfulli re-fused to iu;rg;tin with the I Union since September 4. 1975. that being the firstda oif the IO(h) limitati1ons period. 'Thus, the record establishes.. and ltieAdministraive L.;suw Judge found. that Respondent has had an Iobligation t icoinmmence .barguiiig with the Ilnion since March 1975. and that it repcuel-edl dela;ed such bahrg:ining land finallly refused to do so altogethcr Although soime of these delavs and refusals occurred outside the 10()(hl hi lilations periid uind. Iherefore. cannot he relied on to support an R8ii51)}violatilon the refusall which occurred after September 4. 1975. were cleairswithin the 10(h) period aInd can he relied on to support such violaltiir.1. Add the following as paragraph l(d):"(d) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of rights guaranteed them in Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENAIIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE WILL NOI refuse to bargain with NewYork Printing Pressmen and Offset WorkersUnion, Local 51, as the exclusive collective-bar-gaining representative of the appropriate unit ofour employees. The appropriate unit is:All pressmen and preparatory employees in-cluding pressmen, cameramen, platemakers,and strippers, employed at our Selden plant,exclusive of bindery employees, office clericalemployees, guards, and all supervisors as de-fined in Section 2(11) of the National LaborRelations Act.WE WILL NOT refuse to furnish information re-quested by the Union concerning employees andrelated data for collective-bargaining negotia-tions and contract proposals.Wt vW.IL NOi refuse the Union or its repre-sentatives reasonable access to our books andpapers to verify economic claims we make re-garding negotiation of a collective-bargainingcontract.WE WIl.L. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WIIL. upon request, resume bargaining ingood faith with the Union, and, if an under-standing is reached, embody it in a writtenagreement.WE WIll. upon request, furnish the Unionwith employee information and related data forcollective-bargaining negotiations and contractproposals.WE w. iL.. upon request, furnish the Union orits representatives reasonable access to ourbooks and papers to verify economic claims wemake regarding negotiation of a collective-bar-gaining contract.AI.I. BRAND PRINIING CORPOR.IO()N236 NI.RB No. 14140 ALL BRAND PRINTING CORP.DECISIONHERZEL H. E PLAINE. Administrative Law Judge: TheRespondent, a printing company, is charged with violatingSection 8(aX5) and (1) of the National Labor RelationsAct, as amended (the Act), by allegedly refusing to bargainwith, and to supply information for bargaining purposes to.the Charging Party (the Union) since September 4, 1975.following settlement on March 17. 1972. of a prior unfairlabor practice complaint (also alleging an unlawful refusalby Respondent to bargain) by agreement of Respondent toresume bargaining with the Union after a fixed date, here-inafter described.The Union was certified on October 19, 1970, as bar-gaining representative of Respondent's skilled employees(pressmen, cameramen) as distinct from its nonskilled em-ployees (binders, collators), but despite attempts at negoti-ation has not succeeded in achieving a collective-bargain-ing agreement with Respondent. Throughout, the Unionhas claimed a refusal by Respondent to engage in anymeaningful bargaining, and Respondent has claimed fi-nancial inability to enter into any' collective-bargainingcontract.A first charge by the Union in April 1971. of unlawfulrefusal by Respondent to bargain, was dismissed by theRegional Director; but a second charge in November 1971resulted in issuance of the first and prior complaint onDecember 21, 1971. alleging unlawful refusal to bargainsince August 30. 1971. However, litigation of the priorcomplaint was interrupted by Respondent's filing, also onDecember 21, 1971, a petition in bankruptcy under chapterXI of the Bankruptcy Act, and by simultaneous injunctionof the U.S. District Court restraining the Board and theUnion from proceeding with the complaint of December21, 1971. The restraint was later lifted in March 1972 con-temporaneously with a settlement between Respondentand the Union under which the Union withdrew its chargeand agreed to dismissal of the complaint in exchange forRespondent's agreement to enter into contract negotiationswith the Union 60 days after entry in the U.S. DistrictCourt of an order of confirmation of Respondent's ar-rangement with creditors, pursuant to Respondent's pro-ceedings for such arrangement as debtor-in-possession un-der chapter Xl of the Bankruptcy Act.The U.S. District Court order of confirmation of Re-spondent's arrangement with creditors was signed 3 yearslater, on March 5, 1975, but Respondent and its attorneysneglected to inform the Union until (after union inquiry)the end of June 1975.Respondent stalled meeting with the Union until Octo-ber 1975. When the paities met, in response to a unionrequest for information concerning current salaries, bene-fits, and related employment date, in order to put togethera no-money-cost contract proposal. Respondent said itThe complaint in the present case. Case 29 ( A 49(12. wa, issued oinApril 30, 1976, on a charge by the lUnion filed March 4, 1976. Ihe corm-plaint in the prior case. Case 29 C<A 2607, was issued oin )ercemhcr 21.1971. on a charge by the Inion filed November 12. 1971.would supplI the information, but thereafter repudiated Itspromise, declined to supplN ans information, and in I)e-cember 1975 wrote the Union thlat in tieaw of Respondent'sobligation to make pasyments to creditors there was nopoint in attempting to negotiate. or to even consider a no-mones-cost contract proposed by the ULnion. and suggest-ing that ain' further negotiations be delaved until the un-specified future.The I nion filed the charge in the present case. the corm-plaint was issued (see fn. I), and the hearing was scheduledand opened on June 21. 1976. before Administratise LawJudge lHarper. Howeer. no hearing was he!d because Re-spondent entered into a formal settlement stipulation,agreeing, among other things. to bargain in good faith withthe Union and to supply it with the pertinent informationfor bargaining. In Juls 1976. Respondent applied for leaveto s ithdraw from the settlement stipulation, on the groundthat Respondent had been unrepresented by legal counseland had not understood the stipulation. l.ease to withdrawfrom the settlement stipulation was granted in October1976 and a new hearing date set for December.The case was heard before me on December 13. 14. and15. 1976. and Januars 18 and 19. 1977. at (Commack. longIsland, NevA York.The ultimate question is swhether the bargaining relation-ship between the Union and Respondent. established b!Board certification after an employee election in October1970. and revitalized bh the March 1972 settlement agree-ment of the parties. ssas permitted to exist and function fora reasonable period of time in which it was given a fairchance to succeed.In this connection. (;eneral ('ounsel points out that thefull I Near following certification. which is usual measureof a reasonable period. had not been gisen to the Union b!Respondent measured bs the first complaint which allegedunlawful refusal to bargain commencing in August 1971thus interrupting the certification sear about 2 monthsshort of the full I year. I he interruption continued. initial-ly under the bankruptcy injunction restraining prosecutionof the complaint, and then by agreement of Respondentand the Union when the', settled the complaint in March1972. At that point the two parties voluntarily continued orrenewed the bargaining relationship, agreeing to resumebargaining negotiations at a future date designated b! thesettlement in order to accommodate Respondent's finan-cial difficulties. As General Counsel further pointed out.the bargaining relationship reestablished by settlementagreement of the parties must also be given a reasonabletime in which to function. Hence. he contends, when thetime arrived under the settlement agreement when bargain-ing negotiations were to resume. though it turned out to beover 3 years after the settlement. the Union was entitled toa reasonable period of good-faith bargaining. This. heurges. would be no less than the remaining 2 months of theinterrupted original bargaining sear and, in the circum-stances of this case. more likely a longer period of time ineither eventuality, free from challenge of the Union's ma-jority status.Respondent contends that it had no duty to bargain be-cause it had a good-faith doubt of the I[nion's majoritsstatus, and because the Union abandoned the emplosees of141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bargaining unit. Respondent further contends that itdid not engage in bad-faith bargaining because its positionhad always been that it was financially unable to enter intoa union contract: that the Regional Director in dismissingthe first charge in June 1971 found this position did notconstitute an unfair labor practice, and that nothing haschanged since, other than that Respondent's financial posi-tion has become worse: and that the Union negotiated inbad faith by never submitting an overall proposal.Counsel for the General Counsel and Respondent sub-mitted oral argument at the conclusion of the hearing, andRespondent has filed a brief.Upon the entire record of the case, including my obser-vation of the witnesses and consideration of the brief andoral argument, I make the following:FINDINGS OF FA( II JI RISDI I IONRespondent is a New York corporation with its officeand place of business in Selden, Long Island, New York.where it has been engaged in the commercial printing busi-ness.Annually, in the operation of its printing business, Re-spondent has bought and caused to be delivered to its Sel-den plant goods valued in excess of $50,000, which goodswere transported to the Selden plant in interstate com-merce directly from points outside the State of New York.Respondent is an employer within the meaning of Section2(2). (6), and 17) of the Act.As the parties admit, the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.1 ltlI LNIF [R L ABOR PRACII(CFSA. Rcvpondent'v Busines.s OperationsRespondent has been in the printing business for about12 years, and is a family-owned and operated business. Thebrothers Michael (Mike) and Anthony (Tony) Altebrandoare the shareholders and officers, Michael the presidentand Anthony the secretary-treasurer.Respondent started business with wholly commercialprinting and, about 1968, according to President MichaelAltebrando, moved into doing mainly government printingwork. Apparently the Government work created problemsfor Respondent. including financial problems. and after 2years, said Altebrando, Respondent went back to commer-cial printing.In 1970, when the Union organized a unit of Respon-dent's skilled employees. Respondent had a total of ap-proximately 12 employees, both skilled and unskilled. Theskilled employees. who were pressmen. cameramen, platemakers, and strippers, numbered five employees and con-stituted the pressroom and preparatory department: the re-maining seven were binders. packers, cutters, and collatorswho constituted the bindery. At that time, there were twoshifts, according to employee Chris Adragna. who becameworking foreman after certification. Three of the pressmenand cameramen (Adragna, Jim Radosta, and Bill Roen-beck) worked the day shift, and two (Art Steifel and FredGiordano) worked the night shift, with Adragna laying outthe work for them before he left each day.Sometime in early 1971 the second shift was eliminatedand the number of employees was reduced to seven oreight. The pressroom and the preparatory department em-ployees comprised Adragna, Roenbeck, and Joseph Koller,who moved up from the bindery to take Radosta's place ascameraman and platemaker; and in 1974. according toAdragna, when the plant had gotten busy, Ralph Riccardiwas brought in as an additional pressman (at the samesalary as Adragna). It was not clear whether Riccardi wasthe same Ralph Riccardi who had preceded Adragna asforeman and had left Respondent's employment in April1970 (G.C. Exh. 28), nor was it clear whether Riccardi con-tinued as a fourth member of the pressroom at the time ofhearing in 1976 77. The remainder of the employees, ap-proximately four, were nonbargaining unit employees whoworked in the bindery.B. Respondent's Relationship with the Union, 1970-71Julius Seide, the Union's business representative, testi-fied that the Union began organizing Respondent's press-room and preparatory department employees in the springof 1970.2 His principal employee aide in organizing wasChris Adragna. said Seide. The unit comprised five em-ployees and in the Board-conducted election of October 8,1970. the Union was chosen to be the bargaining represen-tative by a vote of four to one. The Union was certified asbargaining representative on October 19, 1970 (G.C. Exh.4b).Union Representative Seide testified, and President Mi-chael Altebrando agreed. that Seide came to Altebrandoimmediately following the election (and before the certifi-cation) of October 1970 to talk about a contract, and thatthey met several times thereafter, including an arrangedmeeting at the Empress Diner in East Meadows, Long Is-land, in November 1970 for discussion of contract terms.Altebrando's direct testimony was along the line that henever received a proposal to which he could respond. How-ever, on Altebrando's cross-examination, with the aid of astatement he had given the Board in May 1971, it becameobvious, as Seide had testified, that Seide had providedAltebrando with a complete proposal for a contract (asSeide said, at the Empress Diner meeting), and explanationof the terms. Thus, as Altebrando conceded, because Re-spondent was below union scale on wages and benefits, hewas given a detailed description of the Union's terms andbenefits, told he would not be expected to match unionscale immediately but would be expected to work up toscale gradually, by certain percentages of wages, by puttingup something for pensions and welfare, and by partial in-creases in vacations, sick leave, etc.2 There had been an earlier organlzation effort hb Seide's predecessor in1968, shich Respondent successfull3contested before the Board on a con-lention that a unit of less than all of the emplosees of the whole shop .asnaplproplr.te In the 1970 pettion, ( ase 29 RC 104. the UInion prevailedin Its L ti ntlionll for the smaller tinit a1s appropriate. on a showing of.hained oltdlitdinT s llnce the 1968 decision G ( Exh 4,a142 ALL BRAND PRINTING CORP.President Altebrando's response in each of the discus-sions was that Respondent was having financial troubleand could not afford the Union's terms. Respondent madeno counterproposals, but did say to the Union that Re-spondent could not afford to give anything.President Altebrando testified that Union Representa-tive Seide never put pressure on him with demands, andapparently understood that Respondent was having finan-cial trouble.The Union filed an unfair labor practice charge againstRespondent on April 30, 1971 (Case 29-RC-2376, Resp.Exh. 6), alleging bad-faith bargaining and a wage increaseto an employee without notice to or bargaining with theUnion. On June 11, 1971, the Regional Director, after in-vestigation, declined to issue a complaint (G.C. Exh. 5),saying that Respondent's bargaining was not in bad faith,rather, the failure to reach an agreement between the par-ties was the result of Respondent's poor financial conditionand consequent inability to meet the union proposals thatRespondent could not then afford. On the pay increase, theRegional Director said it was a substantial pay increase butit was given to Chris Adragna in connection with his pro-motion to shop foreman, a supervisory position.Union Representative Seide testified that after the June11, 1971, dismissal of the charge of April 30, 1971, he wentback to Respondent to further attempt to negotiate a con-tract. He said he encountered a problem in making contactbut finally met with Secretary-Treasurer Anthony Alte-brando on August 30, 1971, and offered Respondent a con-tract that he said would not cost the firm money at thetime, a so-called no-cost or no-money contract (Resp. Exh.2). Under that contract proposal the parties would agreethat all conditions such as wages, benefits, and hourswould remain the same until expiration of the contract,and that commencing on a date to be fixed the partieswould enter into meaningful negotiations for improvedconditions (wages, benefits, and hours). The proposal hada union-security clause requiring union membership of em-ployees, and a dispute settlement clause for binding arbi-tration by the New York State Mediation Service (provid-ed by the State without charge, said Seide). Lastly, theproposal provided for the hiring of future employeesthrough the Union, unless the Union could not providethem, at the scale of the Printers League Contract 1971-74.In this connection, said Seide, he gave Altebrando a copyof the League contract. Seide further testified that he toldRespondent that, even though the proposal, Resp. Exh. 2,was made as light as possible to keep Respondent in busi-ness, the terms that went beyond keeping the status quowere negotiable.Anthony Altebrando claimed that he never saw or heardof the Union's no-cost contract proposal until 5 years laterat the aborted Board hearing of June 21, 1976; and that theUnion's proposals in the second half of 1971 after the dis-missal of the April 30, 1971, charge were no different fromthe prior proposals. However, on cross-examination, andconfrontation with his contemporaenous Board affidavit ofDecember 9, 1971 (G.C. Exh. 31), Altebrando admittedthat he received a no-cost contract proposal in August1971, that he and his brother Mike discussed it, and thatthey decided because of their financial condition theycould not consider it.Union Representative Seide's letter to Respondent ofOctober 6, 1971 (G.C. Exh. 22), documents the Union'sunavailing attempts to get a response, let alone a counter-proposal, to the no-cost proposal of August 30, 1971. Re-spondent replied in writing to this letter, by its letter ofOctober 13, 1971 (G.C. Exh. 23), stating that it was utterlyimpossible for Respondent to make any offer or even dis-cuss any terms of a contract because of its financial condi-tion.3The Union filed a second unfair labor practice chargeagainstRespondentonNovember 12, 1971 (G.C. Exh.6),and,following an investigation, the Board issued a complaint onDecember 21,1971 (Case 29-CA-2607, G.C. Exh. 7), allegingthat since August 30, 1971, Respondent had negotiated withthe Union in bad faith and with no intention to enter intoa collective-bargaining contract, in violation of Section8(a)(5) and (1) of the Act.C. The Bankruptcy; Settlement of the First ComplaintOn December 21, 1971, the same day the Board issuedits complaint in Case 29-CA-2607, Respondent filed a pe-tition in bankruptcy under chapter Xl of the BankruptcyAct. By this means, Respondent was enabled to continuein business as the debtor-in-possession, free of actions onaccrued debts, subject to obtaining a court-approved ar-rangement with creditors for settlement of the debts.Simultaneous with the filing of the petition in bankrupt-cy, a court order was issued restraining all persons andGovernment agencies including creditors from attemptingto interfere with the property and assets of the debtor-in-possession or proceeding with any actions against it (U.S.District Court order of December 21, 1971, G.C. Exh. 8).The Board and the Union were served and notified by Re-spondent's lawyers (Kaye of Arnutt, Nachamie, et al.) onDecember 30. 1971. that the restraint applied to the Boardand the Union (G.C. Exh. 12).In the belief that the restraining order had been errone-ously applied against the Board and the union proceedingwith the unfair labor practice complaint, the Board appliedto the referee in bankruptcy, Rudin, for an appropriatemodification of the order, which came on for argumentFriday, March 17, 1972. Respondent's lawyer Kaye re-quested a recess for discussion after the presentation byBoard lawyer Fish that the Board could only direct theparties to bargain (testimony of Union RepresentativeSeide).Present at the recess discussion were the two lawyersKaye and Fish, Respondent President Michael Altebrando(possibly also brother Tony though he denied it), andUnion Representative Seide. Respondent's lawyer Kayeasked Seide what would help to move the matter along,and Seide stated that he would accept an agreement thatPresident Michael Altehrando also claimed. as did hrother 1 lns. in hisdirect examination that he sas not aware of the no-mone) contract propo,-al of August 30. 1971, hut. on cross-examinatlon and confrontation with hisBoard affidasil ,of December 2. 1971. admitted recel'ing the proposal andmaking no inquirs of the Union ahbout its meaning or an) response to theUnion other than his letter of October 13. 1971 (G ( Exh 23L. uprl. decihn-ing to discuss arns terms of a contract143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent negotiate a collective-bargaining contract withthe Union at a later time. Kaye indicated that this wouldnot be possible until after Respondent had obtained anarrangement with creditors approved by the court. Fishasked how long that would take, and Kaye estimated 8 or9 months, according to Seide. Fish said this would be anout-of-Board settlement, hence he would step aside to al-low the other two parties to negotiate and would acceptwhat they agreed to. Kaye suggested 90 days after thecourt order affirming the arrangement with creditors as thesuitable time for commencement of collective-bargainingcontract negotiations, Seide countered with 30 days, andthey settled on 60 days. Seide asked for a guarantee thatRespondent would engage in collective bargaining to besigned by both of the Altebrando brothers, which wasagreed to, and in turn Seide agreed that the Union wouldwithdraw its charge before the Board. Lawyers Kaye andFish reported the amicable adjustment of the matter toreferee Rudin.Because the Board had scheduled hearing of the com-plaint for the following Monday, March 20, 1972. it wasarranged between the parties that Respondent and itscounsel would not have to appear and that Seide wouldappear for the Union and request permission to withdrawthe charge. Lawyer Kaye pledged to deliver a letter toSeide, stating the settlement agreement, in time for presen-tation at the Board hearing, and did so (letter of March 17.1972, G.C. Exh. 15).Also delivered to Union Representative Seide, sometimethereafter, was Respondent's letter dated March 17, 1972.addressed to the Union signed by both Altebrando broth-ers (G.C. Exh. 10), stating:Pursuant to our stipulation and agreement, whereinyou withdrew your complaint against the undersignedfirm, we hereby agree that sixty (60) days after theentry of an order of confirmation of the proceedingscurrently pending in the United States District Courtfor the Eastern District of New York, for an arrange-ment under Chapter Xl of the Bankruptcy Act of theundersigned company, the undersigned or its repre-sentatives will enter into negotiations for a contractwith Local 51, New York Printing Pressmen and Off-set Workers Union.Both Michael and Anthony Altebrando testified thatthey signed the above settlement agreement (G.C. Exh. 10).on March 17, 1972, but Anthony changed his testimony tosay he probably signed at a later time. Nonetheless he testi-fied that he understood the contents of the letter he signed.Both he and brother Michael said they signed to get onwith the bankruptcy but, unlike Anthony. Michael claimedat the hearing that he did not know what he was agreeingto. I find this claim incredible, in view of his immediatelyprior (and successful) experience with the dismissed similarfirst unfair labor practice charge. his concession that hetook part in several discussions including the discussion atthe bankruptcy court with Seide before signing GeneralCounsel's Exhibit 10, his statement (in an affidavit to theBoard as late as March 22, 1976), that he had agreed tonegotiate with Local 51 for a collective-bargaining contract60 days after the order of confirmation of the settlementarrangement in the bankruptcy proceeding in the U.S. Dis-trict Court, and his admission that the latter was exactlywhat his lawyer Kaye told him he had agreed to.On March 20, 1972, Fish appeared for the GeneralCounsel and Union Representative Seide appeared for theUnion before Administrative Law Judge George Bott inthe matter of the complaint against Respondent, Case 29-CA-2607. As arranged with Respondent, the settlement,stipulating agreement to negotiate with the Union for acollective-bargaining contract 60 days after court confir-mation of the creditor arrangement in bankruptcy, wassubmitted and the Union requested permission to with-draw its charge. Administrative Law Judge Bott approvedthe Union's withdrawal of the charge and dismissed thecomplaint (see G.C. Exh. II).Union Representative Seide testified that, having lackedthe opportunity to consult with the employees in advanceof the settlement, he notified employees Adragna and ArtieSteifel after the dismissal of the complaint that Respondenthad agreed, and given him letters saying, that it would ne-gotiate with the Union after the bankruptcy order. Accord-ing to Seide, both men said they were glad that Seide hadtaken such a position, to keep Respondent in business. OnRespondent's part, however, both Anthony and MichaelAltebrando testified that they did not tell their employeesthat they had signed the March 17, 1972, agreement tonegotiate with the Union.D. Failure of Respondent To Engage in PostsettlementNegotiationsFollowing the settlement of March 17, 1972, the Unionkept its bargain and made no claims on Respondent whileawaiting notification of the bankruptcy court order, asUnion Representative Seide testified and the Altebrandosconfirmed.Meantime Respondent continued doing business as thedebtor-in-possession. As Anthony and Michael Altebrandotestified, between December 21, 1971, and September 3,1975, about 4 years, Respondent made no payments on theprefiling-in-bankruptcy debts, other than on mortgages,and operated on a cash basis for current purchases. Theemployees were given a number of wage increases, as Presi-dent Michael Altebrando and two of the employees,Adragna and Koller, testified: and an additional pressman,Ralph Riccardi, was hired in 1974 for dealing with an in-crease in business. according to Adragna, at the same rateof pay as Adragna. Respondent gave Adragna a furtherwage increase at that point.On March 3, 1975, the U.S. District Court order in bank-ruptcy confirming the arrangement for settlement of Re-spondent's debts was signed. Under the arrangement Re-spondent's overall debt obligation was settled at $72,000,payable in six installments of $12,000 each every 6 monthscommencing September 3, 1975, according to the Alte-brandos. At the time of the hearing the installment pay-ments were being met, and if the schedule continued to bemet would be finally paid off March 3, 1978 (not Septem-ber 3. 1978, as Anthony Altebrando erroneously suggest-ed).However, neither Respondent nor its lawyer, though un-144 ALL BRAND PRINTING CORP.der obligation to notify the Union of the confirming courtorder (as admitted by Michael Altebrando), had done so.Union Representative Seide had made telephone inquiries.once to the Altebrandos and several times to their lawyer.In late June 1975, almost 4 months after the confirmingorder issued, according to Michael Altebrando, who saidhe had had a call from Seide, Attorney Sachs. successor toKaye in the firm handling Respondent's bankruptcy. calledAltebrando to say, "Gee, we are a little late in notifying theUnion," and Sachs then returned Seide's call of inquiry tosay that Respondent now had the court order. This was onJune 27, 1975, almost 4 months after Respondent had theconfirmatory court order and almost 2 months after thetime it had agreed upon for commencing contract negotia-tions.On the same day, June 27, 1975, Union RepresentativeSeide telephoned Respondent (reaching Anthony Alte-brando, as he admitted), and dispatched a letter (G.C. Exh.16), noting that the confirmatory order in bankruptcy hadissued and proposing that the parties meet in July for col-lective-bargaining negotiations. Respondent delayed an-swering the Union until July 11. 1975 (letter, G.C. Exh 14).and said it could not meet with the Union before the weekof September 22, 1975. By phone calls and additional let-ters (G.C. Exh. 17 and 18), Seide tried to get an earliermeeting and an exchange of information for negotiatingpurposes, but was rebuffed by brother Anthony Altebran-do saying brother Michael was not available and there wasnothing to talk about.The parties did not meet until October 9, 1975. when itwas agreed that Seide could come to the plant and talkwith the Altebrando brothers. In a meeting of about anhour, wherein Michael Altebrando and Seide did the prin-cipal talking, Michael stated that Respondent could notafford a contract, and Seide offered to tailor a contract toRespondent's means. Michael said the brothers Altebran-do had no future, no pension. Seide indicated that as em-ployees of the company who drew salaries the Altebrandobrothers could join the pressmen and become legally eligi-ble along with the other pressmen for the union pensionplan. The brothers indicated they were interested. Seidehanded him an up-to-date copy of the Printer's Leaguemaster contract and said there were things in it he couldtake out or vary. Mike said they could not afford a con-tract, and Seide offered a no-cost contract for I year withopportunity for the two brothers to join the union pensionplan. However, said Seide, in order to draft an intelligentcontract to meet Respondent's problems, he would needup-to-date information on the unit employees, because oneor two had not been part of the unit in the 1970 election,and specifically he would need information on the employ-ees' salaries and benefits because salaries particularly hadbeen increased in the intervening years without notice tothe Union.Both Michael and Anthony Altebrando testified thatthey told Seide his proposals sounded good and agreed thatthey would furnish Seide the requested information. Intheir presence, Seide told their secretary the information heneeded-names, addresses, wages, benefits. hours, over-time rates-and Michael said the secretary needed a littletime and it would be sent to Seide in a few days. AfterSeide left their plant that day, the Altebrando brothersdecided they would not give the Union the promised data,and did not gather or send it. without telling Seide they hadrepudiated the arrangement.4When Seide did not receive the promised information hefollowed up with a letter of reminder (October 17, 1975,G.C. Exh. 19). and when he received no reply, telephonedon October 31 and talked to Anthony Altebrando. Alte-brando told Seide that Respondent would not send the in-formation and would not negotiate because the economywas bad and it could not afford a contract. Seide asked tosee Respondent's books, or to have a certified public ac-countant look at them for the Union. and verify whetherRespondent could afford any contract. Altebrando re-fused, saying he was not showing his books to anyone.Seide reiterated his willingness to tailor a contract to Re-spondent's needs but Altebrando said there was no use innegotiating at this point. (In his testimony, Anthony Alte-brando confirmed the correctness of this testimony.)The Union followed up with a letter on November 17,1975 (G.C Exh. 20), summarizing Seide's conversation ofOctober 31 with Anthony Altebrando; reiterating theunion request for information concerning the unit employ-ees and their current salaries, benefits, and hours, and theunion request to see Respondent's books in connectionwith its claim of inability to negotiate a contract, and indi-cating that, based on this information, the Union stoodread's to negotiate a no-cost short term contract.Receiving no response. the Union wrote still another let-ter on December 4. 1975 (G.C. Exh. 21), substantially re-peating the letter of November 17 (G.C. Exh. 20), reiterat-ing the request to Respondent to negotiate and to supplythe two kinds of information, and the Union's offer of ano-cost short term contract thereon; and now warningRespondent that dishonor of its settlement agreement(reached in the bankruptcy court) to bargain in good faithwould result in union application to the Board or courtsfor relief.Respondent replied in writing, in a letter signed by bothMichael and Anthony Altebrando (letter dated December9. 1975, G.C. Exh. 13), stating that it had tried to negotiatewith the tUnion. that it did not think a "no-money" con-tract would be beneficial, that it had several more years ofpayments to creditors, and in view thereof and the state ofthe economy that requested "any further negotiations bedelayed until the future."On January 14, 1976. Seide telephoned Respondent andtalked with Anthony Altebrando, who told Seide that therecould be no negotiations for a contract, that Respondentcould not be bothered.The Union filed its charge in the present case on4Seide testlfied that the meeting at Respondent's plant on October 9.1975 was the ori', mreeting he had with Respondent in 1975 in an attempt atontlract negotl.lion. His contemporaneous correspondence with Respondent appears to hear tIhs out] The Altehrandos thought he came to theirplant twice in thi, period on the matter of contract negotiations. but had norecollection or ecidence of time or subjects other than what transpired onthe October 9 date In slew of their faults recollection of facts and .ontra-diction, in thcii testinion, oupr: and Itr)'it I accept Seide's testimnonn that(ktoher 9 1975'. ia, the one and onls meeting between the niton andRe'lpolde1it ll I 175 IIn his attempt it iconlracl nlegotllionll145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 4, 1976, and there were no further communicationsbetween the Union and Respondent until they met at theBoard Office, on June 21, 1976, for the hearing that wasaborted.'E. Respondent's DefensesRespondent claimed that it had no duty to bargain withthe Union because it had a good-faith doubt of the Union'smajority status.At the hearing, President Michael Altebrando testifiedthat the employees told him many times before the October9, 1975, meeting with Union Representative Seide that theydid not want to be represented by the Union. However, hecould not recall any time, or year, or which of the men hetalked with-it was just general conversation, he said. Sec-retary-Treasurer Anthony Altebrando testified it was com-mon knowledge in the shop that the employees did notwant the Union, but he too could not identify when or howor from whom he obtained that knowledge. Michael Alte-brando said he told Seide the men did not want the Unionas their representative in the October 1975 meeting of theAltebrandos and Seide at the shop, but Anthony Altebran-do admitted they did not tell Seide that the men did notwant the Union as their representative, and testified theynever told Seide what the men thought about the Union.In addition to this direct contradiction between thebrothers, there were several other pointed contradictions.Following the union request on June 27, 1975, for a datefor bargaining negotiations, Respondent's reply by Antho-ny Altebrando suggesting the week of September 22, 1975(G.C. Exh. 16), was sent. Michael Altebrando admittedthat he did not discuss with his brother that they shouldnot meet with the Union because the men did not want tobe represented by the Union.In Respondent's letter of December 9, 1975 (G.C. Exh.13), jointly signed by both brothers, putting off negotia-tions with the Union until the indefinite future, MichaelAltebrando conceded that the letter does not say Respon-dent would not negotiate because the Union does not rep-resent the employees, rather Respondent states it is post-poning negotiations indefinitely because of Respondent'sobligations to its creditors and the state of the economy.Michael Altebrando testified that when, after October 9.In off-the-record discussions looking toward settlement by contract ronJune 21. 1976, suggested by Administrative Law Judge Harper according tothe parties. Union Representative Seide revived the no-cost contract propos-al of August 30, 1971 (Resp. Exh. 2) see sec. B. supra. When it was suggest-ed that the new-hires clause at Printer League contract rates might representani increased cost to Respondent in event of any new hires. Seide revised theclause to eliminate the union hiring hall provision and to permit hiring atrates paid other employees (Resp. Exh. 1). Seide revised but would noteliminate the union security clause, and the discussion of a contract to closeout the case dropped. These were not bargaining negotiations between Seldeand the Atlebrandos, but rather Seide responding to. or declining to ac-quiesce in. suggestions of Administrative Law Judge Harper, according tothe testimony. Respondent did agree to a formal settlement presented bhGeneral Counsel, approved by Administrative Law Judge Harper. that com-mitted it to suppls information to. and bargain with, the Union (G. ( Exh2a); but thereafter Respondent withdrew from the settlement on the groundthat it had not been represented by counsel and had not understood thesettlement ((.C. Exhs. 2b. 2c), and the matter was reset for hearing. vhichoccurred before me in December 1976 and January 1977.1975, he and his brother reneged on their promise to giveSeide the requested information concerning the employeesand their pay and benefits so that Seide could prepare thetailored contract he proposed, they did so because theythought it was improper to send information to a Unionthe men did not want. Altebrando conceded that, whenthey agreed to give Seide the information, and when theybroke their promise, they did not tell Seide either time itwas improper to give him the information because the mendid not want the Union or because the Union did not rep-resent the men. Moreover, in his earlier affidavit to theBoard of March 22, 1976 (G.C. Exh. 30), Altebrando statedhe did not give Seide the information because the officesecretary was sick-nothing was mentioned of impropriety.Similarly, while Anthony Altebrando claimed he be-lieved the Union was not entitled to the information, headmitted that his pretrial affidavit was devoid of any claimof impropriety in giving the information to the Union orgiving them access to the company books, later requestedby Seide: and that the affidavit gives, as his reason, thereason contained in the letter to the Union of December 9,1975, namely, the need to indefinitely delay contract nego-tiations until Respondent could afford a contract, and notthat the Union did not represent the men.Union Representative Seide testified that prior to thehearing neither of the Altebrandos ever questioned that theUnion represented a majority of the employees in the bar-gaining unit, and, more specifically, no such question ofthe representative status of the Union was raised by theAltebrandos between June 27, 1975 (when the Union madeits first request for bargaining under the settlement agree-ment), and January 14, 1976 (when the Union made itsfinal request before filing the unfair labor practice charge).Three pressroom and preparatory department employeestestified on behalf of Respondent-Chris Adragna andWilliam Roenbeck, who had been pressmen when theUnion was certified and who voted in the October 1970election, and Joseph Koller, who moved into the bargain-ing unit after the election and became the cameraman, tak-ing the place of the departing cameraman Jimmy Radosta.Adragna testified to a solitary conversation with the Al-tebrando brothers in which he said he told them "we""don't want the Union anymore." By "we" he said he in-cluded employees Koller and Roenbeck who allegedlywere present at the same time. Adragna could not remem-ber when the conversation took place but believed it wasabout 2 years before he testified (he gave his testimony onDecember 15, 1976). He did not indicate what the responsewas, if any. There was no other conversation by him withthe employer on the matter before or since, he said.Employer Koller testified that he believed he was presentwhen Adragna told Mike and Tony Altebrando that "wedon't want the Union," but that he, Koller, said nothing, itwas "just shop talk," he could not remember when and hadno independent recollection but was relying on the testi-mony of Adragna and Roenbeck.Employee Roenbeck testified that he did not rememberany incident where Chris Adragna said td the Altebrandos,"We don't want the Union."Roenbeck testified that he had a conversation on a cof-feebreak with Mike Altebrando 3 to 5 years ago, when146 ALL BRAND PRINTING CORP.Mike said he was going to negotiate with the Union butappeared not to want to do it without saying why. Accord-ing to Roenbeck, as "just something to say to keep on thegood side of my boss [and] make him feel happy because itappears to me he does not want the Union now" he, Roen-beck, said to Mike Altebrando, "I don't want the Union ifyou can get out of it." Roenbeck repeated that he said thisto make Mike happy so as to stay on his good side and inthe favor of the Company.Employee Roenbeck further testified that later, about 2years ago, at his press, Mike Altebrando came over andtold him again that the Union wanted a negotiation andthat he was going to negotiate or talk with the Union.Again, said Roenbeck, Mike appeared not to want to do it,but did not say he had to negotiate or say why he did notwant to negotiate; and he, Roenbeck, said nothing.Returning to Chris Adragna's alleged conversation withthe Altebrandos about 2 years ago, Adragna admitted thatthe conversation was at the same time the Altebrandosthought he should have another wage increase and he gavehim a wage increase of $25 per week.6In addition, GeneralCounsel questioned whether Adragna was still in the bar-gaining unit at the time or had become a statutory super-visor, particularly since President Michael Altebrando byhis Board affidavit of May 21, 1971 (G.C. Exh. 28), hadpersuaded the Regional Director as of June 11, 1971 (G.C.Exh. 5, dismissing the Union's first charge against Respon-dent), that Respondent had promoted Adragna to a super-visory job as working shop foreman at the end of February1971, coincident with giving him a substantial pay raisewithout notice to the Union. However, there was an indica-tion on Adragna's part that his supervisory duties hadlessened since the reduction from two shifts to one shiftand the filing of the chapter XI bankruptcy petition, so asto put him in charge only when neither of the Altebrandoswas present. The supervisory issue was not closely ex-plored, and a disposition of it is not required in order todeal with the issue at hand.I am persuaded that, if Adragna had the conversation hesaid he did with the Altebrandos, it was not a bona fidedisavowal of the Union but was prompted by the pay raiseor to curry the employer's favor and obtain the pay raise.Moreover, there is good reason to believe that the conver-sation did not take place, when and as Adragna said it did.Employee Roenbeck, allegedly one of the three employeespresent, denied knowing of it, let alone being present. Em-ployee Koller had to depend on Adragna's recollection.Neither of the Altebrandos was able to recollect Adragna'sor any other specific conversation with an employee on thesubject.Employee Roenbeck's alleged comment to Michael Alte-brando 3 to 5 years ago, suggesting that he would not wantthe Union if Altebrando could get out of the negotiation,was avowedly made to win the favor of the employer be-cause the employee detected unhappiness in the employerhaving to negotiate with the Union. Significantly. in the6 In this connection employee Koller testified that he had been negotiat-ing his own pay raises in his 5 years as cameraman. and he enumerated fourpay raises he rceived. He also indicated that the employee hospitalizationpolicy was improved at a higher cost absorbed by Respondent.alleged later conversation, when Michael Altebrando againevinced unhappiness at having to negotiate with the Union,Roenbeck made no comment.In sum, the bargaining unit employees gave the Respon-dent no concrete basis upon which to question in goodfaith the representative status of the Union, particularly inthe second half of 1975 when, as a consequence of its set-tlement, Respondent had obligated itself to bargain withthe Union. And Respondent did not question the Union'srepresentative status in that period or thereafter, until Re-spondent's failure to bargain came on for hearing in 1976.Likewise, the employees made no expression of dissatis-faction with the Union, or desire not to be represented byit, to Union Representative Seide. Employee Adragna ad-mitted that in his testimony. The opportunity, if there weresuch an inclination, came particularly on October 9, 1975,when Seide came to the plant for contract negotiationswith Respondent, and requested and was given permissionto talk with the employees. Seide testified that he met withthe employees for half an hour and described his conversa-tion with the Altebrandos. He told the employees he wasgoing to try to work out a no-cost contract for the firstcontract, and that there were benefits to the employeeseven in such a contract, such as protection of existing wag-es and benefits from unilateral reduction, and arbitrationof grievances which would be without cost to the employeror Union under the State's mediation service. The employ-ees told him to go ahead, and get that first contract signed.said Seide.Seide testified that employees Adragna and Roenbeckwere among those present, and there were six or seven em-ployees all told who gathered to hear him, including severalnonunit bindery employees. Adragna did most of thespeaking for the employees, said Seide, and among otherthings told him there were three or four employees in theunit, including one man not present who had to continueworking in the preparatory department. Seide testified thatno one present said he did not want the Union, and Adrag-na admitted this: indeed, said Seide, several of the binderyemployees asked if they could be included in the contract.He told them they were not certified as part of the unit buthe would let Respondent know of their interest.In his testimony, employee Adragna at first took the po-sition that Seide told the employees nothing, but underquestioning admitted that Seide described the minimalcontract he was seeking, in order to ease in, said Adragna,and that the employees went along with Seide's proposal.This was hardly a show of employee discontent with ordisavowal of the Union, or of union abandonment of theemployees, claimed by Respondent.In this matter of alleged abandonment, Seide pointedout that he had not come to Respondent's plant betweenapproximately May 1972 and June 1975 because the Unionhad agreed with Respondent that it would not have to ne-gotiate for a contract until 60 days after the bankruptcyorder, and he knew he was not welcome by Respondent.He testified that he informed employees Adragna and Stei-fel of the March 1972 settlement and agreement with Re-spondent and they expressed satisfaction with it as a wayof keeping Respondent in business. He found jobs else-where for employees Steifel and Radosta when they left the147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining unit. and he had seen and talked to employeeAdragna outside the plant.In my view the claim of abandonment was without sub-stance.F. 8(a)(5) and (I) FindingsThe bargaining relationship in this case was establishedoriginally by the Board election and certification of theUnion in October 1970. That bargaining relationship wasentitled to exist and function for a reasonable period oftime in which it could be given a fair change to succeed,Frank Bros. Company v. N.L.R.B., 321 U.S. 702, 705 (1944).The reasonable period under the Board's Celanese doctrine(95 NLRB 664 (1951)), recognized by the Supreme Courtin Ray Brooks v. N.L.R.B., 348 U.S. 96, 98, 103 104, was Iyear after certification, in which time the Union enjoyedthe irrebuttable presumption of majority status.However, the bargaining relationship was interrupted orimpaired prior to expiration of the certification year byinstitution of Board litigation in the unfair labor practicecomplaint of December 1971, charging Respondent withunlawful refusal to bargain since August 30, 1971. approxi-mately 2 months short of the full certification year. Theinterruption or impairment was further continued by Re-spondent's filing in bankruptcy under chapter XI of theBankruptcy Act and the concomitant issuance of a U. S.District Court restraint against the Board and the Unionfrom proceeding with the unfair labor practice complaint.In March 1972 the restraint was lifted and the Boardlitigation was dissolved as the result of a settlement underwhich the charge was withdrawn, the complaint dismissed,and the bargaining relationship established again, with theagreement that Respondent would enter into contract ne-gotiations with the Union 60 days after entry of a U. S.District Court order confirming Respondent's arrange-ments with creditors as debtor-in-possession under chapterXI of the Bankruptcy Act. The bargaining relationship es-tablished by settlement agreement was also entitled to areasonable period of time in which to function, free of anychallenge to the Upion's majority status, Poole Foundryand Machine Company' v. N.L.R.B., 192 F.2d 740. 743 (C(.A.4, 1951), cert. denied 342 U.S. 954, enfg. 95 NLRB 34(1951). This policy, enunciated in Poole, also applies to in-formal or out-of-Board settlements, such as the settlementin this case. Theodore P. Mansour, d/b/a Ted Mansour'sMarket, 199 NLRB 218, 221 (1972); Los Angeles Tile Job-bers, Inc., 210 NLRB 789 (1974).Reaching the time for commencement of bargaining un-der the terms of the settlement consumed over 3 years (asagainst the expectation of about I year). Nevertheless, asrecounted under section D, supra, Respondent delayed sev-eral additional months in notifying the Union that it hadthe court order approving the arrangement with creditors,and then stalled meeting with the Union for 3 months afterthe request to commence bargaining. As a result of Re-spondent's dilatory tactics, another 6 months was lost be-fore Respondent met with the Union for the first and onlytime under its March 1972 commitment to bargain for acontract.At that meeting, at Respondent's plant, on October 9.1975, Respondent temporarily deluded Union Representa-tive Seide with a show of interest in his proffer of a no-costcontract for a year (including opportunity for the Alte-brando brothers to join the union pension plan), and with apromise to send him the requested employee wage, bene-fits, and related employment data for preparing the con-tract proposal. After Seide left their plant, the Altebrandosrepudiated their promise to provide him with the employeedata and dropped their interest in the no-cost contract, butdid not bother to notify Seide. Several weeks later, afterpersisting, Seide finally was told by Anthony Altebrandothat Respondent would not send the employee informationand would not negotiate because it could not afford anycontract. Seide asked for an opportunity to see Respon-dent's books, or to have a certified public accountant seethem, to verify whether Respondent could afford any con-tract. Altebrando refused. Seide reiterated the Union's will-ingness to tailor a contract to Respondent's needs but Alte-brando said there was no use negotiating at this point.After the Union repeated its requests and position sev-eral times thereafter in writing, Respondent finally repliedin writing in December 1975 making clear that it would notconsider even a "no-money" contract and was postponingnegotiations for the indefinite future, because it still hadpayments to make to creditors and because of the state ofthe economy.From the time Respondent's obligation to bargain beganin 1975, Respondent's conduct could hardly be describedas affording the bargaining relationship a reasonable pe-riod of time for a fair chance to succeed. Rather, Respon-dent's conduct was dilatory and deceptive, and finally anoutright repudiation of its undertaking and obligation tobargain with the Union in good faith, in violation of Sec-tion 8(a)(5) and (1) of the Act.In this connection, Respondent raised no question ofgood-faith doubt of the Union's representative status inrefusing to meet further to negotiate. That question, asshown by the evidence under sections D and E, supra, wasan afterthought raised in this litigation, and was not thebasis for Respondent's refusal to bargain at the time ofrefusal, N.L.R.B. v. Gulfmont Hotel Company, 362 F.2d588, 589 (C.A. 5, 1966). Moreover, as also shown undersection E, Respondent's alleged doubt did not rest on anyreasonable basis in fact. Finally, regardless of the merit ofthe issue, it was an irrelevant issue under the facts of thiscase, because the bargaining relationship established by thesettlement agreement was entitled to a reasonable time inwhich to function free of any challenge to the Union's ma-jority status, Poole Foundry and Machine Co., supra, 95NLRB at 36-37, enfd. 192 F.2d at 743-744.Respondent's contention, that in continuing to urge fi-nancial inability to enter into a contract it was not engag-ing in bad-faith bargaining, is subject to question. TheUnion offered a no-cost contract which Respondent de-clined even to consider, whereas, notwithstanding thebankruptcy, Respondent has provided a series of wage in-creases to its employees over the period of years, since1971, and some increased benefits (improved hospitaliza-tion, for example), without notification to the Union. TheUnion requested Respondent for an opportunity to have itsbooks examined to verify the claim that it was unable toenter into any contract. Respondent has refused. For an148 ALL BRAND PRINTING CORP.employer to "mechanically repeat a claim of inability topay without making the slightest effort to substantiate theclaim" or "permit independent verification." is not good-faith bargaining, N.L.R.B. v. Truitt Mfg. Co., 351 U.S. 149,152-153 (1956). Respondent's refusal to permit examina-tion of its books, for verification of its claim of inability toenter into any contract, was a further violation of Section8(a)(5) and (1) of the Act.Likewise, it was a violation of Section 8(a)(5) and (I) ofthe Act for Respondent to refuse to give the Union infor-mation concerning the unit employees, their wages, bene-fits, hours. overtime, and related data, which data wouldenable the Union to discharge its duties as bargaining rep-resentative in presenting meaningful contract proposals,N.L.R.B. v. Acme Industrial Co., 385 U.S. 432 (1967). TheUnion's right to the information is not defeated, as Re-spondent suggests, because the Union might have acquiredsimilar information through an independent course of in-vestigation, The Kroger Companv, 226 NLRB 572 (1976).'CONCI.USIONS OF LAWI. By failing and refusing since September 4, 1975, tobargain with the Union as the collective-bargaining repre-sentative of the unit of Respondent's pressmen and prepa-ratory department employees, pursuant to Board certifica-tion of October 19. 1970, and to the settlement agreementof March 17, 1972, between Respondent and the Union,Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(5) and (I) of the Act.2. By failing to furnish the Union with information con-cerning the unit employees, their wages, hours, overtime,benefits, and other data relevant to preparing contract pro-posals, Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(5) and (I) of the Act.3. By failing to provide the Union, or its representatives,access to Respondent's books and papers in order to verifyits claim of financial inability to negotiate any contractwith the Union, Respondent has engaged in an unfair la-bor practice within the meaning of Section 8(a)(5) and (l)of the Act.4. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that Respondent:(a) Cease and desist from its refusal to bargain with theUnion, or its refusal to supply information concerning theunit employees and related data for contract negotiations,or its refusal to provide the Union access to Respondent'sbooks and papers to verify Respondent's economic claimsrespecting negotiating of a contract.(b) Upon request, bargain with the Union, and furnish itRespondent's claim that the Union engaged in hbad-laith bargaining bhnever submitting to Respondent an overall co.ntracl proposal. If at all rele-vant, is nevertheless without merit The Union submitted an orseraill priopos-al on August 30, 1971. Resp Exh 2. which was its then nol-cost proposalthat Respondent refused to consider. and indicated as late as June 1976 thatthe proposal was still viable and subject Io negotiation. Resp I-xh 1with the employee and related information it requests forcontract negotiations, and with reasonable access to Re-spondent's books and papers for verifying its economicclaims respecting negotiation of a contract.(c) Post the notice provided for herein.Upon the foregoing findings of fact, conclusions of law,and the entire record. and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER8]'he Respondent. All Brand Printing Corporation, Sel-den, Long Island, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing. upon request, to bargain with the Union asthe exclusive collective-bargaining representative of theappropriate unit of Respondent's pressmen and prepara-tory department employees.(b) Refusing. upon request, to furnish the Union withemployee data and related information for collective-bar-gaining negotiations and contract proposals.(c) Refusing, upon request. reasonable access to Re-spondent's books and papers for verifying Respondent'seconomic claims respecting negotiation of a collective bar-gaining contract.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain in good faith with the Unionas the exclusive collective-bargaining representative of theappropriate unit of Respondent's pressmen and prepara-tory department employees, and, if an understanding isreached, embody it in a written agreement.(b) Upon request. furnish the Union with employee dataand related information for collective-bargaining negotia-tions and contract proposals.(c) Upon request, furnish the Union or its representa-tives reasonable access to Respondent's books and papersfor verifying Respondent's economic claims respecting ne-gotiation of a collective-bargaining contract.(d) Post in its plant at Selden, Long Island, New York,copies of the attached notice marked "Appendix." 9 Copiesof said notice, on forms provided by the Regional Directorfor Region 29 (Brooklyn, New York), after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toIn the event no exceptions are filed as provided hb Sec 10246 of theRules and Regula;lwins of the National l abor Relations Board. the findings.cnclusions. and recotrnmended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations. he adopted bh Ihe Board and becomeits findings, c,,nluslons. and order, and all objections thereto shall hedeemed "wated for .ll purposesIn the event thai this Order is enforced bh a Judgment of a L niedStates C ourt of Appeals. the words in the notice reading "Posted bh Orderof the Nationall I abor Reltllons Board" shall read "Posted Pursuant to aJudgment of the nirted States (Court of Appeals E nforcing an Order of theNatiollal L.ahir Relations Board"149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered. defaced. or covered by any other material.(e) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.150